UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DISH NETWORK L.L.C., et al.,                                          2/12/2020
            Plaintiffs,                              19-CV-0021 (VSB) (BCM)
-against-
                                                     ORDER
ASIA TV USA LTD., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed defendants' letter-application dated February 4,
2020 (Dkt. No. 207), requesting a 150-day extension of the discovery deadlines following the
substitution of their counsel. Plaintiffs oppose this request, see Letter dated February 5, 2020
(Dkt. No. 208), and instead seek a 60-day stay of all discovery while the parties continue
settlement negotiations. Id. at 1. The parties are reminded that this action has been referred to
Judge Moses for general pretrial management. (Dkt. No. 162.)

        It is hereby ORDERED that defendants' request to extend discovery is GRANTED in
part. The Court will extend all discovery deadlines by 90 days, as follows:

       1. Written Discovery. Interrogatories shall be served no later than March 2, 2020.
          Requests for admissions shall be served no later than June 15, 2020.

       2. Fact Discovery. All remaining fact discovery, including depositions, shall be
          completed by July 14, 2020.

       3. Expert Discovery. All expert discovery, including disclosures, reports, production of
          underlying documents, and depositions shall be completed by September 14, 2020.

       4. Status Letter. No later than April 10, 2020, the parties shall submit a joint status letter
          outlining the progress of discovery to date, including any issues which may require
          judicial intervention, as well as any settlement efforts. The parties should advise the
          Court as to whether and when a judicially supervised settlement conference would be
          productive.

       5. Post-Discovery Conference. The post-discovery conference scheduled for July 16,
          2020, before Judge Broderick is ADJOURNED to September 24, 2020, at 10:30
          a.m., before Judge Broderick.
       All other provisions of the August 23, 2019 Case Management Plan and Scheduling
Order (Dkt. No. 118) remain in effect.

Dated: New York, New York
       February 12, 2020
                                          SO ORDERED.


                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
